HALPERN LAW GROUP
ARID. HALPERN, ATTORNEY AT LAW-OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                        EUGENE DIVISION


AMBER CHRISTINE HUMPHRIES,                                Case No. 6:18-cv-00215-BR

      Plaintiff,

vs.                                                       ORDER-EQUAL
                                                          ACCESS TO JUSTICE
COMMISSIONER,                                             ACT AWARD OF FEES
SOCIAL SECURITY ADMINISTRATION

      Defendant.


       Attorney fees in the amount of $11,380.32 are hereby awarded to Plaintiff pursuant to

the Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under

the Treasury Offset Program, payment of this award shall be made via check sent to Ari

Halpern's address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.           In accordance

with the fee assignment which Plaintiff has signed, payment shall be made in Ari Halpern's

name if no debt subject to offset exists.



EAJAORDER                                                                         -   Page 1
                             ANNA J. BROWN
                             United State Senior District Judge

Submitted on March 9, 2019
s/ Ari D. Halpern
ARID. HALPERN, OSB #045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpemlawgroup.net
Attorney for Plaintiff




EAJAORDER                                                         -   Page2
